Citation Nr: 1829381	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-40 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for a right ankle sprain status post old healed avulsion fracture (hereinafter "right ankle disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 2006 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his November 2011 Form 9, the Veteran requested a videoconference Board hearing.  However, by a September 2016 letter, he withdrew his hearing request and requested that the Board proceed based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  The Board will afford the Veteran another opportunity for a VA examination to assess the severity of his right ankle disability, to include the severity of his flare-ups consistent with Sharp v. Shulkin, 29 Vet. App. 26 (2017).

In pertinent part, the Veteran in his November 2014 Form 9 reported that he had flare-ups with "marked" pain.  Based on this, in August 2015, the Veteran was provided another VA examination.  The corresponding examination report shows "no response provided" in response to the question regarding flare-ups.  In his September 2016 Informal Hearing Presentation, the Veteran contended that the August 2015 VA examiner failed to consider that his flare-ups were productive of additional functional limitations.  The medical evidence currently of record does not clearly relay the severity of his disability in this regard.

During the pendency of this appeal, the Court in Sharp v. Shulkin noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  The Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.

Therefore, on remand, the RO should provide the Veteran with a Sharp-complaint examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an opportunity to identify or submit any outstanding, pertinent private treatment records for his right ankle disability that have not yet been associated with the claims file.  

2.  Thereafter, schedule the Veteran for a new VA examination to determine the nature and severity of his service-connected right ankle disability.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examination report must include a complete rationale for all opinions expressed. 

(a) The VA examiner should conduct range of motion testing of the Veteran's right ankle, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.

(b) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right ankle.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his right ankle symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



